      Case 2:18-cv-02684-EJM Document 292 Filed 05/10/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                        No. CV-18-02684-PHX-EJM
10                 Plaintiffs,                      ORDER
11   v.
12   Treatment Assessment Screening Center
     Incorporated,
13
                   Defendant.
14
15         IT IS HEREBY ORDERED granting TASC’s Unopposed Motion for Extension

16   of Time to Reply in Support of its Motion for Summary Judgment. (Doc. 290). TASC shall

17   file its Reply on or before May 21, 2021.
18         Dated this 10th day of May, 2021.

19
20
21
22
23
24
25
26
27
28
